AB:MJB

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

—-e- eee ee ee 4

UNITED STATES OF AMERICA PRE-ARRAIGNMENT
COMPLAINT

- against -

(T. 21, U.S.C., §§ 952(a), 960(a)(1))

RADESKOEMAR KOELFAT and

GEORGETIENE LOUISE BEATRIX CHAN No. 19-1015M

A HUNG,

Defendant.
~ eee Le LLL X

EASTERN DISTRICT OF NEW YORK, SS:

DAVID CHENG, being duly sworn, deposes and states that he is a Special
Agent with Homeland Security Investigations (“HSI”), duly appointed according to law and
acting as such.

On or about October 29, 2019, within the Eastern District of New York and
elsewhere, the defendants RADESKOEMAR KOELFAT and GEORGETIENE LOUISE
BEATRIX CHAN A HUNG did knowingly and intentionally import controlled substances
into the United States from a place outside thereof, which offense involved substances
containing cocaine, a Schedule II controlled substance.

(Title 21, United States Code, Sections 952(a), 960(a)(1))
The source of your deponent’s information and the grounds for his belief are
as follows:!

1. On or about October 29, 2019, the defendants RADESKOEMAR
KOELFAT and GEORGETIENE LOUISE BEATRIX CHAN A HUNG arrived at John F.
Kennedy International Airport in Queens, New York, (“JFK Airport”) aboard Caribbean
Airlines flight BW524. The flight originated in Suriname in South America and was routed
through the Port of Spain in Trinidad and Tobago. The defendants were traveling together.

2. After the defendants disembarked from their flight at JFK Terminal 4,
Customs and Border Protection Officers (“CBP”) conducted a bag exam on the defendants’
bags which produced negative results. During the bag exam, CHAN A HUNG exhibited
nervous behavior, including a visible pulsating carotid artery, clenching her jaw and shaky
hands. KOELFAT also exhibited nervous behavior during the bag check, including
clenching his jaw and having shaky hands. |

| 3. The CBP officers also conducted pat downs of both defendants with

negative results.

4. The CBP officers interviewed both defendants and determined that the
defendants had no friends or family in New York and no hotel reservations in New York.
Instead, the defendants were in possession of a reservation for a hotel located in Baton

Rouge, Louisiana. In addition, during their interviews with CBP officials, both defendants

 

! Because the purpose of this complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
admitted that they ingested pellets of cocaine and had not passed the pellets before landing in
JFK.

5. CBP officials presented both defendants with x-ray consent forms,
which the defendants signed. Both defendants were subsequently taken to a JFK medical
facility where they were x-rayed by a physician. Both defendants’ x-ray results were
positive for foreign bodies in their stomachs and anal cavities.

6. As of the date and time of the filing of this complaint, KOELFAT has
passed approximately 34 pellets of those that remain secreted inside his body. One of the
pellets was probed and found to contain a white powdery substance that field-tested positive
for cocaine.

7. As of the date and time of the filing of this complaint, CHAN A HUNG
passed 22 pellets. One of the pellets was probed and found to contain a white powdery
substance that field-tested positive for cocaine.

8. The defendants RADESKOEMAR KOELFAT and GEORGETIENE
LOUISE BEATRIX CHAN A HUNG will be detained at the JFK Airport medical facility

until such time as they have passed all the pellets contained in their bodies.
Case 1:19-mj-01015-RER Document1 Filed 10/30/19 Page 4 of 4 PagelD #: 4

WHEREFORE, your deponent respectfully requests that the defendants

RADESKOEMAR KOELFAT and GEORGETIENE LOUISE BEATRIX CHAN A HUNG

be dealt with according to law.

Ped (Cn

DAVID CHENG A
Special Agent
Homeland Security Investigations

Sworn to before me this
30th day of October, 2019

 

THE HONORABLE RAMON. REYES
UNITED STATES MAGISTRATE JUDGE

EASTERN DISTRICT OF ORK
